DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, and 7-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17-18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-III as set forth in the Office action mailed on 04/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sameer Gokhale on 09/01/2022.

The application has been amended as follows: 

CLAIM 1 is amended as follows: Line 13 replace “le/lg” with --(le/lg)--

CLAIM 17 is amended as follows: A method for manufacturing an applicator as claimed in claim 1, comprising the steps of: 
- taking hold of [[the]] an assembly formed by the core and the spikes by way of the end piece, 
- orienting the core by turning the end piece about the longitudinal axis of the core so as to make it easier to position the metal arms on the core, and
- twisting two arms of a metal wire on the core in order to make the core deform in torsion about its longitudinal axis.  

CLAIM 18 is amended as follows: The method as claimed in claim 17, wherein the core is oriented such that the ends of the metal arms end up, along the longitudinal axis of the core, next to [[the]] diametrically opposite grooves formed between the ribs of the core.  

CANCEL Claim 19

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has not been rejected using the prior art of record because none of the references or reasonable combinations thereof could be found which disclose or suggest all the claimed features. The closest prior art appears to be Vandromme (US2010/0089415).  Vandromme discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) having 5a core (5A or 5) of thermoplastic material (refer to Paragraph [0052] which states that the core is made of plastic via molding) having a longitudinal axis (Y-Y’), spikes (4A) of thermoplastic material extending from the core (the core and spikes are formed as a one piece part from plastic via molding, refer to Paragraph [0052]), a holder (12) having two metal arms (17, 18) twisted around the core, the core being twisted through more than one revolution about its longitudinal axis from one end of the applicator member to the other under 10the effect of the twist of the metal arms of the holder (refer to Paragraph [0086]).  Refer additionally to Figures 1-12. 
Vandromme does not disclose that the core has at least one end piece that extends along the longitudinal axis of the core and does not have spikes and that the end piece is twisted and has a plurality of ribs that define grooves between one another, the metal arms of the holder being received in these grooves, wherein the ratio (le/lg) of the length of the end piece to the length of a tail of the applicator member formed by the proximal part thereof that does not have spikes is between 0.1 and 0.8. Thus, Vandromme does not disclose all the limitations of the claimed invention and no reasonable combination of prior art references which would result in the invention of claim 1 could be made.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772